                 Case 3:20-cv-05423-BHS Document 18 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus          No. 3:20-cv-05423
   Torrey,
10
                                                       Declaration of Phil Fortunato
11                        Plaintiffs,

12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Phil Fortunato, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of King County, Washington, and elected state senator for the 31st Legislative

21      District.
22 3. I also own Eco-3.

23 4. Eco-3 is an environmental compliance company doing business in Washington state.

24 5. Eco-3 normally services construction contractors in the private residential and commercial

25      construction fields.
26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Phil Fortunato - 1
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 18 Filed 05/26/20 Page 2 of 2
